 Case 3:19-cv-01275-SPM Document 28 Filed 10/12/20 Page 1 of 3 Page ID #82




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHNNY ALAN CORBIN,                                   )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )       Case No. 3:19-CV-1275
                                                      )
TYSON FOODS, INC.,                                    )
                                                      )
          Defendant.                                  )

                        PLAINTIFF’S SECOND MOTION FOR LEAVE TO
                               AMEND SCHEDULING ORDER

          Plaintiff now seeks leave to amend this Court’s Scheduling and Discovery Order. (Docs.

20 and 20-1). Plaintiff previously filed a motion to amend the scheduling order, but there were

three typographical errors that resulted in the motion’s denial. (Docs. 25 and 27). Plaintiff has

corrected those errors. In addition, plaintiff and defense counsel have spoken and the defendant

does not oppose this motion. Plaintiff seeks an additional 60 days be added to the following

discovery and trial dates:


                       Event                 Current Deadline         Proposed Deadline

     Plaintiff deposition                  September 18, 2020        November 20, 2020

     Defendant deposition                  September 18, 2020        November 20, 2020

     Plaintiff expert disclosure           October 5, 2020           December 5, 2020

     Defendant expert disclosure           November 5, 2020          January 5, 2021

     Discovery completion                  December 7, 2020          February 8, 2021

     Dispositive motions                   December 22, 2020         February 23, 2021

                                                 1
 Case 3:19-cv-01275-SPM Document 28 Filed 10/12/20 Page 2 of 3 Page ID #83




  Final pre-trial conference               March 24, 2021            May 2021

  Presumptive Trial Month                  April 2021                June 2021

       The covid19 pandemic and unavailability of a key defense witness have prevented the

parties from conducting discovery. Plaintiff and Defendant exchanged initial discovery requests

the first week of July. Plaintiff provided responses on September 8, 2020. Defendant has

represented that a key fact witness has been unavailable to be interviewed due to medical illness

and did not provide its responses until October 2, 2020.

       Counsel for plaintiff anticipates discovery disputes—very common in employment

cases—to arise that will further require briefing and the court’s attention, and possible delays

arranging travel and discovery dates due to the pandemic.

       Plaintiff seeks the above amended dates be adopted and/or that the Court advise the

parties on additional dates that would allow the completion of needed discovery.

Dated: October 12, 2020

                                                      Respectfully submitted,

                                                      CARTER LAW FIRM, LLC

                                                      /s/ B. Kyle Bass
                                                      Jase Carter, Mo. Bar No. 63752 (Pro Hac Vice)
                                                      B. Kyle Bass (IL# 6315204)
                                                      3407 S. Jefferson Ave., #109
                                                      St. Louis, MO 63118
                                                      (314) 675-1350
                                                      (314) 310-3386 (fax)
                                                      jase@carterfirm.law
                                                      kyle@carterfirm.law

                                                      Attorneys for Plaintiff Alan Corbin


                                                 2
 Case 3:19-cv-01275-SPM Document 28 Filed 10/12/20 Page 3 of 3 Page ID #84




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served by the Court’s electronic

filing system on October 12, 2020 on all counsel of record.



                                                     /s/ B. Kyle Bass
                                                     Attorney for Plaintiff




                                                3
